Exhibit 10.4

VERASTEM, INC. 

Incentive Stock Option Agreement
Granted Under 2012 Incentive Plan 

1. Grant of Option.

This agreement (this “Agreement”) evidences the grant by Verastem, Inc., a
Delaware corporation (the “Company”), on [_____] (the “Grant Date”) to [_____],
an employee of the Company (the “Participant”), of an option to purchase, in
whole or in part, on the terms provided herein and in the Company’s 2012
Incentive Plan (the “Plan”), a total of [_____] shares (the “Shares”) of common
stock, $0.0001 par value per share, of the Company (“Common Stock”) at
$[_____] per Share.  Unless earlier terminated, this option shall expire at 5:00
p.m., Eastern time on [_____] (the “Final Exercise Date”).

It is intended that the option evidenced by this Agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”).  Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

2. Vesting Schedule.

This option will become exercisable (“vest”) as to [_____]% of the Shares on
[_____], subject to the Participant’s continued employment or other service
relationship with the Company on each such vesting date.  For purposes of this
Agreement, “Vesting Commencement Date” shall mean [_____].  

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or under the terms of the Plan.  

3. Exercise of Option.

(a) Form of Exercise.  Each election to exercise this option shall be effected
by a writing signed by the Participant (whether in the form attached hereto as
Exhibit A or in electronic form) and accompanied by payment in full in the
manner provided in the Plan.  The Participant may purchase less than the number
of Shares covered hereby, provided that no partial exercise of this option may
be for any fractional share.

 

(b) Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).








 

(c) Termination of Relationship with the Company.  If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall
terminate three months after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

 

(d) Exercise Period Upon Death or Disability.  If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.

 

(e) Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s employment or other service relationship with the Company is
terminated by the Company for Cause (as defined below), the right to exercise
this option shall terminate immediately upon the effective date of such
termination of employment or other service relationship.  If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her employment or other service relationship by the Company for Cause,
and the effective date of such termination is subsequent to the date of delivery
of such notice, the right to exercise this option shall be suspended from the
time of the delivery of such notice until the earlier of (i) such time as it is
determined or otherwise agreed that the Participant’s employment or other
service relationship shall not be terminated for Cause as provided in such
notice or (ii) the effective date of such termination of employment or other
service relationship (in which case the right to exercise this option shall,
pursuant to the preceding sentence, terminate immediately upon the effective
date of such termination of employment or other service relationship).  If the
Participant is party to an employment or severance agreement with the Company
that contains a definition of “cause” for termination of employment or other
service relationship, “Cause” shall have the meaning ascribed to such term in
such agreement.  Otherwise, “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant’s employment or other service relationship
shall be considered to have been terminated for Cause if the Company determines,
within 30 days after the Participant’s resignation, that termination for Cause
was warranted.

 



-2-




4. Change of Control.

Notwithstanding anything to the contrary in this Agreement, in the event of a
Change of Control, this option, to the extent outstanding and unvested
immediately prior to such Change of Control, will become fully vested and
exercisable immediately prior to (and subject to the consummation of) such
Change of Control.

For purposes of this Agreement, “Change of Control” shall mean (i) the
acquisition of beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) directly or indirectly by any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) of securities of the Company representing a
majority or more of the combined voting power of the Company’s then outstanding
securities, other than an acquisition of securities for investment purposes
pursuant to a bona fide financing of the Company; (ii) a merger or consolidation
of the Company with any other corporation in which the holders of the voting
securities of the Company prior to the merger or consolidation do not own more
than 50% of the total voting securities of the surviving corporation; or (iii)
the sale or disposition by the Company of all or substantially all of the
Company’s assets other than a sale or disposition of assets to an affiliate of
the Company or a holder of securities of the Company.

5. Tax Matters.

(a) Withholding.  No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

 

(b) Disqualifying Disposition.  If the Participant disposes of Shares acquired
upon exercise of this option within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this option, the
Participant shall notify the Company in writing of such disposition.

 

(c) Annual Limit for Incentive Stock Options.  To the extent that the aggregate
fair market value (determined at the time of grant) of the shares of Common
Stock subject to this option and all other incentive stock options the
Participant holds that are exercisable for the first time during any calendar
year (under all plans of the Company and its related corporations) exceeds
$100,000, the options held by the Participant or portions thereof that exceed
such limit (according to the order in which they were granted in accordance with
the regulations under Section 422 of the Code) shall be treated as non-qualified
stock options.

 

6. Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order, and, during the lifetime of the Participant, this
option shall be exercisable only by the Participant. 



-3-




7. Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings provided for them in the Plan.

[Remainder of Page Intentionally Left Blank]

 

 



-4-



 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

 

 

 

 

 

VERASTEM, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Incentive Plan.

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 





SIGNATURE PAGE TO INCENTIVE STOCK OPTION AGREEMENT



 

 

Exhibit A

NOTICE OF STOCK OPTION EXERCISE

Date: ____________

 

Verastem, Inc.
117 Kendrick Street, Suite 500
Needham, MA 02494

Attention:  Treasurer

 

Dear Sir or Madam:

I am the holder of an Incentive Stock Option granted to me under the Verastem,
Inc. 2012 Incentive Plan on __________ for the purchase of __________ shares of
Common Stock of the Company at a purchase price of $__________ per share.

I hereby exercise my option to purchase _________ shares of Common Stock, for
which I have enclosed __________ in the amount of ________.  Please register my
stock certificate as follows:

 

 

 

Name(s):

 

 

 

 

 

Address:

 

 

 

 

 

Tax I.D. #:

 

 

 

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

(Signature)

 

 

 

 

 

-6-

